DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 7/22/2022, in which claims 1, 8, and 15 was amended,  claims 3 – 4, 10 – 11, and 17 – 18 was canceled, and claims 1, 5 – 8, 12 – 15, and 19 – 20 was presented for further examination.
3.	Claims 1, 5 – 8, 12 – 15, and 19 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Arguments
5.	Applicant’s arguments see pages 8 - 12, filed on 7/22/2022, with respect to claims 1, 5 – 8, 12 – 15, and 19 – 20 have been fully considered and are persuasive.  The rejection of claims 1, 5 – 8, 12 – 15, and 19 – 20 has been withdrawn. 



Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 5 – 8, 12 – 15, and 19 – 20 (renumbered 1 – 11) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to system, non-transitory computer readable medium, and method for optimizing data requests. The closest prior art Kuno (US 2010/0235349 A1) and Gordon (US 2005/0165741 A1) disclose similar features of optimizing data requests. However, Kuno (US 2010/0235349 A1) and Gordon (US 2005/0165741 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “wherein identifying at least one data request that is performing below an optimal performance comprises: implementing natural language processing on the one or more data requests: identifying, using a machine learning algorithm, a second data request, wherein the second data request comprises one or more alternative data requests: performing one or more simulations on the second data request: capturing the one or more data request performance parameters associated
with the second data request: capturing the one or more data request parameters associated with the second data request: comparing the data request parameters of the at least one data request to the data request parameters of the second data request; and comparing the one or more data request performance parameters associated
with the at least one data request to the second data request performance parameters
associated with second data request” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1, 5 – 8, 12 – 15, and 19 – 20 (renumbered 1 – 11) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/26/2022